Title: To George Washington from David Forman, 18 October 1781
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 18th October 1781
                  
                  I wrote to Your Excly the Evening of the 16th see 17 Oct. from the House of my deceased Field Doctor Scudder, enclosing an Acct handed me from new York—the Uncommon deep distresses of the Doctors Widow and large family of Children when added to my owen feelings for the loss of a sincear Friend and worthy Patriot really Rendered me Incapable to discharge my duty to your Excly.
                  I think I mentioned to Your Excly that the British Naval force at New York was 25 or 26 Ships of the Line besides Ships of 50 Guns forty and Frigates—These 50 gun Ships they Intend taking into the line upon this Occasion.
                  They have a Number of fire Ships Three or four of them are Frigate Rigged for deception—Capt. Duncan who Commands one of the Frigate Rigg’d fire Ships has during this War lost two Sloops of War and was under deep sensure for his Conduct, he asked the Command of one of the Fire Ships to have an opportunity of Recommending himself to his Master by the exicution of the Hazzardous orders of Grapling his Fire Ship to one of the French line—that the British Fleets are all of them prepared with Carcases fixed on Barbed Irons to fire into and set fire to the sails of the French Fleete is allso beyond a doubt and your Excly may Rely upon it that Expresses do frequently pass and Repass from Lord Cornwallace to New York and back again in Whail Boats—Two Expresses Boats from Sr Harry are said to have been taken by a small Express of War from Cape may and the prisoners sent to Philadelphia.
                  I have Wrote to Colo. Miles to make very strait inquiry amongst the Prisoners for Genl Clintons aid who most assuredly did go from New York for Virginia and probably may be in disguise amongst the prisoners.
                  My Accts from the Highlands of last night says there was at dark of the Evening 24 Sail of the Line, one Ship of 50 Guns Two of 40 Six large Frigates and four Small Ships of War fell down from New York and with them 42 other Vessells Transports and Fire ships—16 of them Ships & the Remainder 26 are Sloops and Schooners—There was a Number of shipping yet lying in the Narrowes and in the Evening appeared to be Coming down, but the darkness prevented his Taking an Accurate Acct but says he is sure of Ninety Nine Sail of those that was fall down and those to be Counted in the Narrowes.
                  The Wind at prest is very small and Rather a for them to go to the Southward—Yet I am of opinion they will sail this day—I have no Accts of the Troops being Actually embarked, yet I have no doubt that they are to the Amt of between four and five thousand men—I am sure it is a part of there plan to Take Troops, and the Transports that I have as frequently mentioned to Your Excly lay under Strattin Island to take them on board fell down to Sandy hook yesterday Evening.
                  I have not had the Honr to Receive a line from Your Excly since the 24 Ultmo and Congress publish no Acct that we hear nothing but through the medium of Rivington he says your Excly met with a sevear Repulse on the 30th Ulto in Attempting an out work, that Colo. Caswell was wounded and Taken, since dead &c. &c. &c.  I have the Honr to be Your Exclys Most Obdt Humble Servt
                  
                     David Forman
                  
               